Title: To George Washington from George Hancock, 7 January 1796
From: Hancock, George
To: Washington, George


          
            Sir
            7th Jany 1796
          
          Having understood that you have it in contemplation to appropriate the Shares which you own in the James River company to the endowing an Academy in the upper part of Virginia, and presuming that you would have no Objection to recieve every information which would tend to a knowledge of the most proper place, I have taken the liberty of requesting that I may be permited to have an interview, whenever you may have leisure for

that purpose And that Colo. Breckenridge whose knowledge of the Upper Country of Virginia is very extensive may also be present. I am with the greatest respect, Your most Obedient servant
          
            Geo: Hancock
          
        